Citation Nr: 0601099	
Decision Date: 01/13/06    Archive Date: 01/19/06

DOCKET NO.  04-12 202	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.  

2.  Entitlement to service connection for nasopharyngeal 
carcinoma due to herbicide exposure, for purposes of accrued 
benefits.


REPRESENTATION

Appellant represented by:	Ric Morgan, Attorney


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The veteran served on active duty from January 1969 to June 
1971, including service in the Republic of Vietnam from 
February 1969 to February 1970, and from August 1981 to May 
1984.  He also served with the Colorado Army National Guard.  
His death occurred in April 2003 and the appellant in this 
matter is the veteran's surviving spouse.

This matter arises from a rating decision entered in 
September 2003 by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Denver, Colorado, denying the 
appellant's claims of entitlement to service connection for 
the cause of the veteran's death and service connection on an 
accrued basis for nasopharyngeal cancer due to herbicide 
exposure.  Pursuant to her request, the appellant was 
afforded a videoconference hearing before the Board in 
November 2005, a transcript of which is of record.  Prior to 
the conduct of that hearing, the appellant modified her 
power-of-attorney for representation of her interests in 
matters pending before VA to appoint Ric Morgan, Attorney, as 
her designated representative.  


FINDINGS OF FACT

1.  The veteran, who during his lifetime served on active 
duty in Vietnam, is presumed to have been exposed to one or 
more herbicides utilized in Vietnam during that period.

2.  The veteran's death in April 2003 was the result of 
metastatic nasopharyngeal carcinoma; during the veteran's 
lifetime, service connection was not established for any 
disability.

3.  The veteran developed metatstatic nasopharyngeal 
carcinoma following his periods of active duty; prior to his 
death he filed a claim with VA seeking service connection 
therefor, and such claim remained pending at the time of his 
death.  

4.  Notwithstanding evidence to the contrary, with resolution 
of reasonable doubt in the appellant's favor, persuasive 
medical opinion directly links the veteran's fatal 
nasopharyngeal carcinoma to his inservice herbicide exposure.  

5.  The record indicates that service-connected disability 
caused or contributed substantially or materially to cause 
the veteran's death.


CONCLUSIONS OF LAW

1.  Disability incurred in or aggravated by service caused or 
contributed substantially or materially to the veteran's 
death.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1310, 1131, 
1137, 5100, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156, 3.159, 3.303, 3.307, 3.309, 3.312, 3.326 
(2005).

2.  For purposes of accrued benefits, nasopharyngeal 
carcinoma, due to herbicide exposure, was incurred in 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1310, 1131, 
1137, 5100, 5102, 5103, 5103A, 5107, 5121 (West 2002); 38 
C.F.R. §§ 3.102, 3.156, 3.159, 3.303, 3.326, 3.1000 (2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As the disposition herein reached is favorable to the 
appellant, the need to discuss VA's efforts to comply with 
the Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (Nov. 9, 2000), and its implementing 
regulations, or the body of law interpretive thereof, is 
obviated.  Similarly, in light of the grant of each of the 
benefits sought on appeal, there is no need to address the 
question of whether the appellant effectively waived her 
right for the RO's review of documentary evidence received 
into the record at the time of the Board's recent hearing.  

Upon the death of a veteran, periodic monetary benefits to 
which the veteran was entitled on the basis of evidence in 
the file at the date of death, and due and unpaid for a 
period prior to death, may be paid to the spouse of the 
veteran, among others. 38 U.S.C.A. § 5121; 38 C.F.R. 
§ 3.1000; see generally Jones v. West, 136 F.3d 1296 (Fed. 
Cir. 1998), cert. denied, 119 S. Ct. 90 (1998).

In this case, the appellant argues that the veteran was 
exposed to toxic herbicides in service and that he developed 
nasopharyngeal cancer as a result, the effects of which 
ultimately claimed his life.  As the record reflects that the 
veteran had active service within the boundaries of the 
Republic of Vietnam from February 1969 to February 1970, he 
is presumed to have been exposed to one or more herbicide 
agents while in service.  38 C.F.R. § 3.307(a)(6)(iii).  
Given that service medical records were not obtained for 
review, this case turns on whether there is presented 
evidence linking the veteran's presumed herbicide exposure to 
the onset of his nasopharyngeal cancer.  

Evidence on file indicates that the veteran died on April [redacted], 
2003, at the age of 56 years.  The death certificate shows 
that the immediate cause of his death was metatstatic 
nasopharyngeal carcinoma, with Agent Orange being noted 
therein as a significant condition contributing to death.  No 
autopsy was performed.  During the veteran's lifetime, 
service connection was not established for any disability, 
but there was pending at the time of his death, an 
unadjudicated claim filed in October 2001 for service 
connection for nasopharyngeal cancer.  

Medical data denote the initial diagnosis of the veteran's 
nasopharyngeal cancer in May 2001.  The physician who 
completed the veteran's death certificate, M. Kane, M.D., was 
the veteran's treating oncologist and attended the veteran in 
her capacities as both as a VA physician and as a private 
medical practitioner affiliated with the University of 
Colorado.  In Dr. Kane's statements of January 2002 and March 
2003, as well as her sworn deposition of October 2005, she 
stated without equivocation that it was her medical opinion, 
based on her examination of the veteran and current medical 
studies, that the veteran's carcinoma, the primary site of 
which was the nasopharynx, was the direct result of his 
inservice herbicide exposure.  The contrary evidence is in 
the form of a medical opinion obtained by the RO in April 
2002 from a VA physician who is the Clinical Director of 
Compensation and Pension Unit at the VA medical center.  
Therein, such physician confirmed the existence of the 
primary situs of the veteran's carcinoma as his nasopharynx 
and cited to 38 C.F.R. § 3.309(e), for the proposition that 
presumptive service connection may only be granted for 
respiratory cancers, including cancers of the lung, bronchus, 
larynx, or trachea.  Such regulation was noted by the 
physician to be based on a 1994 report from the National 
Academy of Sciences, which found limited or suggestive 
evidence of an association between herbicide exposure in 
Vietnam and cancers of the lung, larynx, and trachea, and 
inadequate or insufficient evidence to determine whether any 
such association existed between herbicide exposure and nasal 
or nasopharyngeal cancers.  On the basis of the foregoing, 
such physician reported that he did not believe that there 
was current evidence to support Dr. Kane's position.  

It is clear that the veteran's cancer may not be considered 
to be a presumptive cancer as set forth in 38 C.F.R. 
§ 3.309(e) and that nasopharyngeal cancer has been 
specifically excluded from consideration thereunder.  See 68 
Fed. Reg. 27630 (2003).  However, the theory advanced by the 
appellant is not one of presumptive service connection, but 
an argument based on analogy to the holding in Combee v. 
Brown, 34 F.3d 1039 (Fed. Cir. 1994) (the United States Court 
of Appeals for the Federal Circuit has determined that the 
Veterans' Dioxin and Radiation Exposure Compensation 
Standards Act, Pub. L. No. 98-542, § 5, 98 Stat. 2725, 2727- 
29 (1984), does not preclude establishment of service 
connection with proof of actual direct causation).  

In sum, through the opinions offered by Dr. Kane, the 
appellant seeks service connection by an alternate route; 
namely the presentation of scientific or medical data per 
Combee indicating the existence of a causal connection 
between the veteran's presumed inservice exposure to 
herbicides and the postservice onset of his nasopharyngeal 
cancer.  Here, Dr. Kane's opinions are grounded on her 
personal observation of the veteran, as well as clinical and 
laboratory data gathered as part of her treatment of him.  
They are deemed to be no less credible than the only contrary 
opinion on file, that of the VA physician in April 2002, who 
essentially endorses the National Academy of Sciences' 
viewpoint that there is inadequate data for a correlation.  
That being the case, the benefit of the doubt rule is for 
application, and service connection for nasopharyngeal cancer 
on an accrued basis and service connection for the cause of 
the veteran's death are warranted under a Combee analysis.  




ORDER

Service connection for the cause of the veteran's death is 
granted.  

Service connection for nasopharyngeal carcinoma, for purposes 
of accrued benefits, is granted.



____________________________________________
WARREN W. RICE, JR.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


